Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further examination, the Examiner has modified his rejection of the claims by providing an additional reference to help clarify and support the rejection. Therefore, the Examiner has issues a new non-final rejection which incorporates this new reference. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al., Japanese Patent Publication 2016-099744 (hereinafter “Adachi”) in view of Bridges, U.S. Patent 5,927,680 (hereinafter “Bridges”) in further view of  Segawa, Japanese Patent Publication JP 2015-067993 (hereinafter “Segawa”).

In Reference to Claim 1:
Adachi discloses a controller unit (50) included in a liquid-pressure driving system for use in a working machine (Figure 1) configured to supply an operating liquid to an actuator (such as 34; See, Paragraph [0002 of the translation] to move a structural body (20) by the actuator (swivel hydraulic motor; not shown but discussed in Paragraph [0017]); the actuator is a liquid-pressure motor (See, Paragraph [0017]) configured to turn the turning body (20); the turning body (20) includes a structure extending portion (31) extending in a front-rear direction; the controller unit (50) comprising an accelerometer (59) configured to output a signal corresponding to an operation velocity of the structural body; wherein the controller (50) is attached to the structural body (20)  and an accelerometer (59) is attached to the controller ( See, Paragraph [0221] which discloses the controller being found in the driver’s cabin 22 );  the accelerometer (59)  is a sensor configured to output signals corresponding to respective accelerations around first to third axes (See, Paragraph [0221]; and the controller (50) is attached to the structural body such that the first axis coincides with the front-rear direction of the turning body, and the second axis coincides with a left- right direction of the turning body (See, Paragraph [0221]: which discloses that the controller 50 must be installed in a direction that is appropriate to sense the accelerations, therefore it must be placed in  front-rear direction in order to be able to properly sense the accelerations in the three axes).
Adachi fails to explicitly disclose the use of a gyroscopic sensor which is configured to output signals corresponding to respective angular velocities around first 
However, in the same field of endeavor, Bridges, discloses that accelerometers can contain gyroscopes in them to sense angular velocities (See, Background of the Invention, Col. 1, lines 38-40: which discloses “isolating requirements of a support structure becomes clear when it is realized that the gyroscopes in the accelerometer which are mounted on the platform rectify high frequency vibration applied thereto so that an output signal is generated by these components”) and that the gyroscopic feature improved the accuracy of the vehicle angular rate inputs. 
Therefore, it would have be obvious to a person having ordinary skill in the art at the time of effective filing to look to the prior art suitable for the purpose of accelerometers, such as the one disclosed by Bridges, and utilized the gyroscope disclosed by Bridges (which contains a gyroscope) because the additional feature of the gyroscope in the accelerometer “improves the accuracy of the vehicle angular inputs” to the controller of the vehicle. Thereby, said modification would improve the accuracy by also providing information to the controller about the angular velocities in the three axis. 
Adachi as modified fails to explicitly disclose wherein the controller is configured to control a flow rate of the operating liquid supplied to the actuator, based on the signal output from the gyro sensor.
However, in the same field of endeavor, Segawa discloses wherein the controller unit (70) comprising: a controller (70) configured to control a flow rate of the operating liquid supplied (via pump 1) to the actuator (2, based on the signal output from the gyro sensor (8) and corresponding to the operation velocity of the structural body wherein the structural body is a turning body.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to modify the controller of Adachi, to include the controller logic found in Segawa, such as the controller being capable of altering the flow rate of 

  In Reference to Claim 4:
Adachi as modified by the Segawa (by incorporating the controller of Segawa) further discloses the controller unit according to claim 3; a variable displacement liquid-pressure pump (See, Figure 1) configured to eject the operating liquid supplied to the liquid-pressure motor, the liquid-pressure pump being capable of changing an ejection amount; and a flow rate control device configured to control the ejection amount of the liquid- pressure pump in accordance with a pump flow rate command input to the flow rate control device, wherein: the gyro sensor outputs a first signal and a second signal, the first signal being a signal corresponding to the angular velocity around the first axis in the structural body, the second signal being a signal corresponding to the angular velocity around the third axis in the structural body; and the controller calculates a command flow rate corresponding to an operation amount of an operating element, detects a roll angle of the structural body based on the first signal output from the gyro sensor, detects a turning direction of the turning body based on the second signal output from the gyro sensor, calculates a limiting value of the command flow rate in accordance with the detected roll angle and the detected turning direction, and outputs to the flow rate control device the pump flow rate command generated by limiting the command flow rate to the limiting value or less. See, also Figure 4. Paragraphs [0043-0047].
 
Claim 5, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable  over Adachi et al., Japanese Patent Publication 2016-099744 (hereinafter “Adachi”) in view of Bridges, U.S. Patent 5,927,680 (hereinafter “Bridges”) in further view of  Segawa, Japanese Patent Publication JP 2015-067993 (hereinafter “Segawa”) and in further in view of Yutani, Japanese Patent Publication JP 06-159314 (hereinafter Yutani).

In Reference to Claim 5:

However, in the same field of endeavor, Yutani discloses a hydraulic working machine featuring a gyroscope wherein the operation of the actuator of the machine is controlled by a controller (via 20) which controls the opening of a directional control valve (14) responsible for actuating the machine.
It would have been obvious to a person having ordinary skill in the art at the time of effective filing to further modify Segawa such that the directional control valve is controlled by a controller as taught by Yutani because it is a simple substitution of the metering system of Segawa with another well-established means in the field of art, providing the same predictable results.

In Reference to Claim 6 and 7:
Adachi as modified discloses all the limitation set forth in claim 1, however Segawa as modified fails to explicitly disclose a relief valve configured to adjust a liquid pressure of the operating liquid supplied to the liquid-pressure motor, by releasing the operating liquid at a set pressure corresponding to a torque command input to the relief valve and adjusts the set pressure of the relief valve by outputting to the relief valve the torque command corresponding to the detected roll angle and the detected rotation direction amd wherein the directional control valve is controlled based of the gyro sensor and the rotational velocity of the motor.

            It would have been obvious to a person having ordinary skill in the art at the time of effective filing to even further modify Segawa, by including the teachings of a relief valve which is controller adjusted based of the sensor output because such a modification would improve the reliability of the fluid circuit by applying an additional safety featuring for the high pressure fluid circuit to prevent over pressurization or under pressurization if the relief valve was not controllable depending on the environmental conditions.
 
Allowable Subject Matter
Claim 8-20 are allowed. The prior art of record fails to disclose the use of a rotational velocity sensor such as a gyro sensor (or gyroscope) and the additional sensor of a posture sensor wherein both the gyro and posture sensor interact to control the flow dynamic of the rotation of the work machine as recited in independent claim 8 and 13.
 


Conclusion


/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/Examiner, Art Unit 3745